Application for rehearing.
Complaint is made in a petition for rehearing filed on behalf of appellant Granger that, in view of the fact that Oswald had a right of setoff against Knight as to a portion of the Knight bonds going to Granger and the Pacific Metal Products Company, the right of the latter (the Metal Products Company) is extinguished to the amount of the setoff, which is more in amount than the value of the bonds going to the company, and Granger is entitled by virtue of his prior assignment to the bonds given to the company. There is no force in this claim in view of what is shown in that portion of the district court of appeal opinion which we have approved. By reason of the fact that Granger did not give notice of his assignment to the county and that the company did give notice of its assignment, the company's assignment became superior to that of Granger and its claim must first be satisfied. Hence, if there is any offset to be considered, it would have to come out of Granger's share in the bonds remaining after the company's claim is satisfied. So no error has been made in favor of the company as against Granger. The opinion of the district court of appeal sufficiently shows why Oswald cannot urge this claim of setoff as against Granger, and so no error has been made in regard to Oswald's rights.
The petition for a rehearing is denied.
All the Justices concurred.